Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.
Response to Arguments
Applicant's amendments filed on 7/6/2022 overcome the following set forth in the previous Office Action:
The claims 5, 10 and 15 being objected.
The claims 11-16 being rejected under 35 USC §112 (pre-AIA ), second paragraph.
Applicant's arguments filed on 7/6/2022 have been fully considered but they are not persuasive. The Examiner has thoroughly reviewed Applicants' arguments with regard to the art rejection, which are moot in view of the new ground(s) of rejections which are provided in order to advance the prosecution. 
Regarding the rejection of claims 1-11 under 35 USC §112 (pre-AIA ), second paragraph, applicant has not made amendments or arguments with regard to the non-disclosure of “the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function” as discussed in the previous two office actions. Regarding the rejection of claims 1-16 under 35 USC §112 (pre-AIA ), second paragraph, with regard to “a position of a band offset range for band offset sample adaptive filtering” discussed in the previous office action, although applicant has amended the claims by replacing “range” with “set”, applicant has not made any remarks with regard to examiner’s interpretation of the claimed feature concerning “band offset range” and in this office action examiner makes similar claim interpretation of the claimed feature concerning “band offset set” which replaces “band offset range” as per applicant’s amendments. 
To advance the prosecution, it is respectfully requested that in response to this office action applicant provide clarifications regarding the subject matter rejected under 35 USC §112 (pre-AIA ), second paragraph, if applicant continues to recite the same or similar features being rejected under 35 USC §112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Amended claims 1, 6 and 11 recite “band offset set” in multiple places. However, no description can be found in the specification regarding the subject matter. Applicant’s Remarks do not provide any support for the claim amendment.
All other claims depend directly or indirectly on one of the claims 1, 6 and 11 and are thus rejected on the same grounds as claims 1, 6 and 11.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a receiver component configured to receive encoded video data representing a picture” in claims 1 and 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-5 depend on claim 1 and claims 7-10 depend on claim 6 without curing the deficiencies discussed above, therefore claims 2-5 and 7-10 are rejected on the same grounds as claims 1 and 6.
Claims 1, 6 and 11 recite “a position of a band offset set for band offset sample adaptive filtering”. However, it is unclear what this limitation means since it is unclear what it means by “band offset set” and thus it is also unclear what it means by “a position of a band offset set”. The claims 1, 6 and 11 are indefinite since the metes and bounds of the claims cannot be defined due to the lack of clarity for the claimed inventions. 
All other claims depend directly or indirectly on one of the claims 1, 6 and 11 without curing the deficiencies discussed above and are thus rejected on the same grounds as claims 1, 6 and 11.
To advance the prosecution, examiner will interpret, for the rest of this office action, 
“determine a position of a band offset set for band offset sample adaptive filtering; after determining the position of the band offset set for the band offset sample adaptive filtering, determine a set of contiguous bands for the band offset set, wherein the set of contiguous bands are a subset of a plurality of bands” as “determine a set of contiguous bands for band offset sample adaptive filtering, wherein the set of contiguous bands are a subset of a plurality of bands” in claims 1 and 6.
 “determining a position of a band offset set for band offset sample adaptive filtering; after determining the position of the band offset set for the band offset sample adaptive filtering, determining a set of contiguous bands for the band offset set, wherein the set of contiguous bands are a subset of a plurality of bands” as “determining a set of contiguous bands for band offset sample adaptive filtering, wherein the set of contiguous bands are a subset of a plurality of bands” in claim 11.
“the band offset set” as “the set of contiguous bands” in claims 3, 8 and 13.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Sato, US 20140092958 A1, published on 2014-04-03, filed on 2012-06-21, hereinafter Sato.
Chong et al., US 20130114674 A1, published on 2013-05-09, filed on 2012-10-05, effectively filed on 2011-11-04, hereinafter Chong.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato in view of Chong.
Regarding claim 1, Sato discloses a system (Sato: Figs. 20-23, 25 and 27, [0374, 0377-0378, 0385, 0403-0404, 0407]) comprising: 
a receiver component configured to receive encoded video data, the encoded video data comprising a set of pixel values for a picture; (Sato: 902-903 in Fig. 25 ([0374-0376]) or 941-943 and 946 in Fig. 27 ([0396-0398, 0402])
a video decoder component coupled to the receiver component, (Sato: Fig. 20; video decoder 904 in Fig. 25 ([0377, 0385]) or video decoder 947 in Fig. 27 ([0403, 0407])) the video decoder component configured to: 
reconstruct the set of pixel values from the encoded video data; (Sato: [0385, 0407]. Figs. 20-23, in particular S201-S207 in Fig. 22 ([0331-0340])
determine a set of contiguous bands for band offset sample adaptive filtering, wherein the set of contiguous bands are a subset of a plurality of bands; (Sato: see discussions under 112(b) rejection for claim interpretation. Figs. 12-13 and 20-23. [0190-0191, 0201-0203, 0309, 0333]. “[0190] As the type of the adaptive offset, there are two types which are referred to as band offsets, six types which are referred to as edge offsets, and furthermore, it is possible that the offsets are not adapted. Then, it is possible to divide the image into a quad-tree and select whether to code using which of the types of adaptive offsets described above in each of the regions.” “[0203] Then, the offset of only one of either of the first group and the second group is coded and is sent to the decoding side. Typically, it is often the case that either black and white is clear defined or there is a slight tone in one region and it is rare that there are pixels in both of the first group and the second group. As a result, by only one offset being sent, increasing of the coding amount is suppressed by transferring the pixel value of a value which is not included in each of the Quad-tree regions.” “[0309] That is, the lossless decoding section 42 decodes the information which is coded by the lossless coding section 16 of FIG. 16 which is supplies by the accumulation buffer 41 using a method which corresponds to the coding method of the lossless coding section 16 in the same manner as the lossless decoding section 42 of FIG. 2. At this time, in the example of FIG. 20, the movement vector information, the reference frame information, the prediction mode information (the information which indicates the intra prediction mode or the inter prediction mode), the adaptive offset parameters, and the like are decoded. The adaptive offset parameters are configured by the Quad-tree structure, the brightness offset value, the correlation coefficients alpha and beta, the color difference offset residual, and the like which are coded by the lossless coding section 16 of FIG. 16 as described above.” The disclosed decoding of “the adaptive offset parameters” or “the offset of only one of either of the first group and the second group” is interpreted as to “determine a set of contiguous bands” in the claim.)
Sato: Figs. 12-13 and 20-23 ([0201, 0309, 0321-0323, 0350-0351, 0355]). “[0201] In the band offsets, in the example of FIG. 13, one scale represents one band=eight pixels, the brightness pixel value is divided into 32 bands, and each of the bands has an independent offset value.”) and 
perform sample adaptive offset filtering on a reconstructed pixel value in the set of reconstructed pixel values when the reconstructed pixel value corresponds to a band in the set of contiguous bands; (Sato: Figs. 12-13 and 20-23, in particular, 91 in Figs. 20-21 ([0312-0313, 0324]) and S210 in Fig. 22 ([0343]).) and 
a display coupled to the video decoder component configured to display the sample adaptive offset filtered pixel values. (Sato: Figs. 25 and 27 ([0378-0379, 0404]))
But Sato does not disclose explicitly but Chong teaches, in an analogous art, decode an individual offset value for each band in the set of contiguous bands. (Chong: [0018-0019, 0054-0055, 0081, 0083, 0085, 0099-0100]. “[0055] For purposes of signaling the offset values associated with each bands, the bands can be grouped into two or more groups. In some implementations, the sixteen bands in the center (bands 8-23) are classified into one group and the remaining bands (bands 0-7 and 24-31) are classified into a second group. For each group of bands, 16 offset values (i.e., boffset.sub.0, . . . , boffset.sub.15) are determined and are signaled in the encoded video bitstream for use by a video decoder.” “[0099] …Video decoder 30 can also reconstruct band offset values signaled from a video encoder based on the groups.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sato’s disclosure with Chong’s teachings by combining the decoder system (from Sato) with the technique of decoding an individual offset value for each band in a set of contiguous bands (from Chong) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the decoder system would still work in the way according to Sato and the technique of decoding an individual offset value for each band in a set of contiguous bands would continue to function as taught by Chong. In fact, the inclusion of Chong's technique of decoding an individual offset value for each band in a set of contiguous bands would provide a practical and/or alternative implementation of the decoder system and thus would make the decoder system from Sato better and more flexible. 
Therefore, it would have been obvious to combine Sato with Chong to obtain the invention as specified in claim 1.
Regarding claim 2, Sato {modified by Chong} discloses the system of Claim 1, wherein the set of pixel values are part of a coding tree unit. (Sato: Figs. 10 and 12) 
Regarding claim 3, Sato {modified by Chong} discloses the system of Claim 2, wherein the set of contiguous bands applies to the coding tree unit. (Sato: see also discussions under 112(b) rejection. Figs. 12-13 ([0199, 0201-0203])) 
Regarding claim 4, Sato {modified by Chong} discloses the system of Claim 1, wherein the video decoder component is further configured to determine whether the reconstructed pixel value corresponds to a band in the set of contiguous bands. (Sato: [0199, 0201-0203, 0350-0351, 0355]. The determining action is interpreted as the disclosed action of decoding Quad-tree and band offset.) 
Regarding claim 5, Sato {modified by Chong} discloses the system of Claim 4, wherein performing sample adaptive offset filtering on the reconstructed pixel value comprises adding the individual offset value for the band in the set of contiguous bands to the reconstructed pixel value. (Chong: [0018-0019])
The reasoning and motivation to combine are similar to those of claim 1. In fact, the very purpose of decoding the individual offset value for each band on the decoder side is to use the decoded individual offset value for each band which is to add the offset value of each band to the pixels in each band in the offset filtering. (Chong: [0018-0019])
Claims 6, 11 and 16 are similarly rejected as claim 1.
Claims 7-10 are similarly rejected, respectively, as claims 2-5. 
Claims 12-15 are similarly rejected, respectively, as claims 2-5. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669